DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 1 recites “the ratio”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10-16 and 18 are rejected under 35 U.S.C. 103 as being obvious over Salokatve (WO 2016/198724) in view of AAPA (US 2020/025562) and Mudd (US 2016/0016261).  Salokatve (US 2018/0147661) is being used as an English language equivalent for Salokatve (WO 2016/198724).
With respect to the limitations of claim 1, Salokatve teaches a method for laser welding (0001, 0007, 0032) a workpiece (Fig 3, workpiece 14, 0056), comprising the steps of: delivering a focused beam (0056, the laser processing head 13 usually comprises collimating and focusing lenses) of laser-radiation to the workpiece, the focused beam having a focused center beam (Fig 4, inner beam 41, 0059) and a concentric focused annular beam (Fig 4, annular outer beam 42, 0059), the focused center beam being smaller than the focused annular beam at a focus (see figure 4, inner beam 41, outer beam 42) on the workpiece; moving the focus laterally with 
However, AAPA discloses as prior art that it is known for ramping down power of the annular beam (Fig 2b, annular core, 0022) from the annular processing power to an off-power over a ramping-down time (ramping-down time, Trd, 0022) when the focus reaches the stop location (Fig 2B, stop location, 0021, 0022); and ramping down the power of the center beam (center core, 0022) to an off-power over a second time duration (ramping-down time Trd, 0022), the first time duration being during the ramping-down time (both annular core and center core power is ramped down during Trd) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser welding method of Salokatve silent to the recited ramping power with the ramping down power of the annular beam from the annular processing power to an off-power over a ramping-down time when the focus reaches the stop location; and ramping down the power of the center beam to an off-power over a second time duration, the first time duration being during the ramping-down time as disclosed by AAPA for the purpose of using a known power ramping condition in center and annular core welding that prevents cracking at start and stop locations in welded workpieces (0022). 
Additionally, ramping up power of the center beam from the center processing power over a first time duration, then ramping down the power of the center beam to an off-power over a second time duration is known in the art.  Mudd, for example, discloses gradually ramping up and ramping down of the laser power during laser welding reduces pitting and porosity at the laser processed area (0056).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser welding method of Salokatve in view of AAPA having a center and annular beam that has a power ramping step with the ramping up power of the center beam from the center processing power over a first time duration, then ramping down the power of the center beam to an off-power over a second time duration of Mudd for the purpose of providing a known ramping configuration that reduces pitting and porosity during laser welding at the laser processed area.
With respect to the limitations of claims 2, 3, 10, 11 and 13, Salokatve teaches the beam of laser-radiation is delivered from a laser source (Fig 3, fiber laser 6, diode lasers 7, 0053) to a focusing lens (0056, the laser processing head 13 usually comprises collimating and focusing lenses) by an optical fiber (optical fiber 8, 9, 12, 0053), the focusing lens forming the focused beam; the optical fiber includes a center core (dual core optical fiber 12, 0053) for guiding the center beam (Fig 4, inner beam 41, 0059) and an annular core for guiding the annular beam (annular outer beam 42, 0058); the off-power is 0 watts (0021, 0022, the beam power is ramped down from the processing power to 0 W over a ramping-down time Trd at the stop location); the off-power is less than a power to melt a surface of the workpiece (0021, 0022); the sum of the first and second time durations of the center beam is equal to the ramping-down time of the annular beam (AAPA, Fig 2B).
With respect to the limitations of claims 12, 14, 15, 16 and 18, Salokatve in view of AAPA and Mudd discloses the center beam power density is ramped up and down during the ramping down of the power density of annular beam.  Salokatve in view of AAPA and Mudd discloses the claimed invention except for the power in the center beam is ramped up at a rate during the first time duration that is less than an absolute rate of ramping down the power in the annular beam; the power in the center beam is ramped up at a rate during the first time duration that is equal to an absolute rate of ramping down the power in the annular beam; the power in the center beam is ramped down at a rate during the second time duration that is equal to a rate of ramping down the power in the annular beam; the power in the center beam is ramped up at a rate during the first time duration that is greater than an absolute rate of ramping down the power in the annular beam; the ramping-down time of the annular beam is in a range between 10 milliseconds and 200 milliseconds.  However it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the power in the center beam is ramped up at a rate during the first time duration that is less than an absolute rate of ramping down the power in the annular beam; the power in the center beam is ramped up at a rate during the first time duration that is equal to an absolute rate of ramping down the power in the annular beam; the power in the center beam is ramped down at a rate during the second time duration that is equal to a rate of ramping down the power in the annular beam; the power in the center beam is ramped up at a rate during the first time duration that is greater than an absolute rate of ramping down the power in the annular beam; the ramping-down time of the annular beam is in a range between 10 milliseconds and 200 milliseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ramping time duration between the center and annual beam involves only routine skill in the art (see MPEP 2144.04).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being obvious over Salokatve (WO 2016/198724) in view of AAPA (US 2020/025562) and Mudd (US 2016/0016261) as applied to claim 1, further in view of Kangastupa (WO 2018/011456).  Kangastupa (US 2019/0118299) is being used as an English language equivalent for Kangastupa (WO 2018/011456).
With respect to the limitations of claims 4 and 6, Salokatve in view of AAPA and Mudd discloses the claimed invention except for explicitly showing the workpiece includes two pieces to be lap welded; the two pieces are separated by a small gap.
However, Kangastupa discloses the workpiece includes two pieces to be lap welded (Fig 2, plates 3a, 3b, 0034); the two pieces are separated by a small gap (0033, very little gap between the elements) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser welding method of Salokatve in view of AAPA and Mudd having a center and annular beam that welds a workpiece with the workpiece includes two pieces to be lap welded; the two pieces are separated by a small gap for the purpose of adapting the welding method of Salokatve in view of AAPA and Mudd having a workpiece to other known workpiece joint configurations, thereby providing for an improved welding method suitable to known workpiece joint configurations (0033).

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Salokatve (WO 2016/198724) in view of AAPA (US 2020/025562), Mudd (US 2016/0016261) and Kangastupa (WO 2018/011456) as applied to claims 1 and 4, further in view of Jasper (US 6,311,099).  
With respect to the limitations of claim 5, Salokatve in view of AAPA, Mudd and Kangastupa discloses the claimed invention except for the focus is located at a depth of focus with respect to a surface of the workpiece that is in a range between 1 millimeter above the surface and 2 millimeters below the surface.  However, Jasper discloses the focus is located at a depth of focus with respect to a surface of the workpiece that is in a range between 1 millimeter above the surface and 2 millimeters below the surface (Figs 6, 7, Col 7, Lines 15-19, ideal focus position is 0 mm) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser welding method of Salokatve in view of AAPA, Mudd and Kangastupa having a laser beam silent to the depth of focus with the focus is located at a depth of focus with respect to a surface of the workpiece that is in a range between 1 millimeter above the surface and 2 millimeters below the surface of Jasper for the purpose of adjusting a known laser beam parameter to an ideal location that influences the quality of the weld seam (Col 6, Lines 56-62).

Claims 7, 8, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Salokatve (WO 2016/198724) in view of AAPA (US 2020/025562) and Mudd (US 2016/0016261) as applied to claim 1, further in view of Kangastupa ‘917 (WO 2019/129917).  Kangastupa (US 2020/0306878) is being used as an English language equivalent for Kangastupa ‘917 (WO 2019/129917).
With respect to the limitations of claims 7, 8 and 9, Salokatve in view of AAPA and Mudd discloses the claimed invention except for the ratio of the center processing power to the annular processing power is less than 1:1.6; the ratio of the center processing power to the annular processing power is less than 1:5; the ratio of the center processing power to the annular processing power is less than 1:10.  However, Kangastupa ‘917 discloses individually controlling a power density of the center and annular beam (0016, 0055) has the advantage of adjusting the power density of the center and annular beam in accordance with the thickness of the workpiece being welded.  Salokatve in view of AAPA, Mudd and Kangastupa ‘917 does not specifically disclose the ratio of the center processing power to the annular processing power is less than 1:1.6; less than 1:5; less than 1:10.  However it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the ratio of the center processing power to the annular processing power is less than 1:1.6; less than 1:5; less than 1:10 for adjusting the power density of the beams in accordance with the thickness of the workpiece being welded, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable power ratio between the center and annual beam involves only routine skill in the art (see MPEP 2144.04).
With respect to the limitations of claims 17 and 19, Kangastupa ‘917 discloses the focus is moved laterally with respect to the workpiece at a speed in a range between 50 millimeters per second and 200 millimeters per second (0044, 100 mm/s welding speed); the workpiece is made of a material selected from the group consisting of Gen3 steel alloy, XGen3 steel alloy, DP600 steel alloy, 5xxx series aluminum alloy, 6xxx series aluminum alloy (0047, 6000 series aluminum alloy pieces), and 7xxx series aluminum alloy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        11/5/2021